Title: John Thaxter to John Adams, 13 July 1777
From: Thaxter, John
To: Adams, John


     
      Sir
      Braintree July 13th. 1777
     
     The day before Yesterday Mrs. Adams was delivered of a daughter; but it grieves me to add, Sir, that it was still born. It was an exceeding fine looking Child.
     Mrs. Adams is as comfortable, as She has Just inform’d me, as can be expected; and has desired me to write a few lines to acquaint you that She is in a good Way, which I am very happy in doing.
     
      Every thing in my power that respects her Comfort, or that respects the Children, shall be attended to by Sir, Your most obedient Servt.,
      J. Thaxter Junr.
     
    